Case 1:21-cr-00202-MAD Document1 Filed 06/21/21 Page 1of1

AO 455 (Rev. 01/09) Waiver of an Indictment

 

UNITED STATES DISTRICT COURT

for the
Northern District of New York

United States of America
Vv,
ANTHONY BATCHER

Case No. 1:21-CR-202 (MAD)

eee ee

Defendant

WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. | was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, | waive my right to prosecution by indictment and consent to prosecution by
information.

Date: June, a) A)QoX\ Or Exteee_

 

 

Signature of defendant's attorney

tog €.fhaSfr

thw inted name of defendant's attorney

ee

pe ge 's signature

  

Honorable Mae A. D'Agostino

 

Judge's printed name and title
